                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 SECURITIES AND EXCHANGE
 COMMISSION,

                Plaintiff,                                  CIVIL ACTION NO.: 4:18-cv-283

        v.

 JARED GABRIEL FORRESTER,

                Defendant.


             ORDER OF PERMANENT INJUNCTION AND OTHER RELIEF
                AS TO DEFENDANT JARED GABRIEL FORRESTER

       The Securities and Exchange Commission having filed a Complaint and Defendant Jared

Gabriel Forrester (“Forrester” or “Defendant”) having entered an appearance; consented to the

Court’s jurisdiction over Defendant and the subject matter of this action; consented to entry of this

Order without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph V); waived findings of fact and conclusions of

law; and waived any right to appeal from this Order:

                                                 I.

                     EXCHANGE ACT SECTION 10(b) AND RULE 10b-5

       IT IS ORDERED, ADJUDGED, AND DECREED that Defendant and Defendant’s agents,

servants, employees, attorneys, and all persons in active concert or participation with them

who receive actual notice of this Order by personal service or otherwise are permanently

restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Exchange Act Rule 10b-5
[17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce, or of the

mails, or of any facility of any national securities exchange, in connection with the purchase or

sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact, or to omit to state a material fact

necessary in order to make the statements made, in the light of the circumstances under which

they were made, not misleading, or


        (c)     to engage in any act, practice, or course of business which operates or would

operate as a fraud or deceit upon any person by, directly or indirectly, (i) creating a false appearance

or otherwise deceiving any person, or (ii) disseminating false or misleading documents, materials,

or information or making, either orally or in writing, any false or misleading statement in any

communication with any investor or prospective investor, about:

                (A) any investment in or offering of securities,

                (B) the registration status of such offering or of such securities,

                (C) the prospects for success of any product or company,

                (D) the use of investor funds; or

                (E) the misappropriation of investor funds or investment proceeds.
                                                  II.

                                 SECURITIES ACT SECTION 17(a)

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

and Defendant’s agents, servants, employees, attorneys, and all persons in active concert or

participation with them who receive actual notice of this Order by personal service or otherwise

are permanently restrained and enjoined from violating Section 17(a) of the Securities Act of

1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of

any means or instruments of transportation or communication in interstate commerce or by use

of the mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading; or

        (c)     to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser by, directly or indirectly, (i) creating

a false appearance or otherwise deceiving any person, or (ii) disseminating false or misleading

documents, materials, or information or making, either orally or in writing, any false or misleading

statement in any communication with any investor or prospective investor, about:

                (A) any investment in or offering of securities,

                (B) the registration status of such offering or of such securities,

                (C) the prospects for success of any product or company,

                (D) the use of investor funds; or

                (E) the misappropriation of investor funds or investment proceeds.
                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from participating in the issuance, purchase, offer or sale of

any security, including, but not limited to, the issuance, purchase, offer or sale of any security

through any entity Defendant owns or controls, excluding purchases and sales of securities for

Defendant’s own personal accounts.

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil penalty

pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)]. The Court shall determine the amounts of the

disgorgement and civil penalty upon motion of the Commission. Prejudgment interest shall be

calculated from February 10, 2016, based on the rate of interest used by the Internal Revenue

Service for the underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In

connection with the Commission’s motion for disgorgement and/or civil penalties, and at any

hearing held on such a motion: (a) Defendant will be precluded from arguing that he did not

violate the federal securities laws as alleged in the Complaint; (b) Defendant may not challenge

the validity of the Consent or this Order; (c) solely for the purposes of such motion, the

allegations of the Complaint shall be accepted as and deemed true by the Court; and (d) the

Court may determine the issues raised in the motion on the basis of affidavits, declarations,

excerpts of sworn deposition or investigative testimony, and documentary evidence, without

regard to the standards for summary judgment contained in Rule 56(c) of the Federal Rules of

Civil Procedure. In connection with the Commission’s motion for disgorgement and/or civil
penalties, the parties may take discovery, including discovery from appropriate non-parties.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, pre-judgment interest, civil penalty or other amounts due by Defendant under this

Order or any other judgment, order, consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                 VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent of

Defendant is incorporated herein with the same force and effect as if fully set forth herein.

                                                 VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Order.

       The parties having resolved all claims and requests for relief under the terms of this Order,

the Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 9th day of April, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
